Citation Nr: 1828475	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  08-13 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Zi-Heng Zhu
INTRODUCTION

The Veteran served on active duty from June 1972 to December 1980. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Veteran had a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.

This claim was last before the Board in September 2015 when it was remanded for further development.  

The Board observes that the Veteran has also perfected appeals regarding the issues of entitlement to an increased rating for a service-connected sinusitis and entitlement to service connection for an insect sting allergy.  It appears that both issues remain at   the RO pending a requested Travel Board hearing.  Thus, those issues will not be addressed by the Board at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional development is required, necessitating an additional remand. 

The Board finds that an addendum medical opinion is needed on the right knee claim. A July 2017 private treatment report from Dr. Rohan assessed acute medial meniscal tear of the right knee. However, the CT scan from June 2017 appears to reflect a bulging meniscus rather than a torn meniscus.  An opinion is needed to clarify whether the assessment of meniscal tear is accurate and whether such is related to service. Additionally, the examiner should also address the November 2010 statement from the Veteran's prior family physician, who stated he treated   the Veteran since 1981 for numerous conditions, including knee pain, and      whether such statement changes the August 2017 examiner's opinion with     respect to whether the current right knee disability is related to service. Updated treatment records should also be requested.  38 U.S.C. § 5103A(c) (2012); see     also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran's claim for entitlement to a TDIU is intertwined with the service connection claim as well as the claims remanded in April 6, 2018 Board decision; thus, the claim for TDIU must also be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records that are not already in the claims file.

2.  Return the claims file to the physician who provided the August 2017 VA opinion concerning the Veteran's right knee claim. If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  If that physician is not available   the opinion should be obtained from another physician. Following review of the claims file, the physician should respond to the following:

a. Does the June 2017 CT scan support Dr. Rohan's assessment of right acute medial meniscal tear?    Please explain why or why not.

b. Is it at least as likely as not (50 percent probability or greater) that the right knee medial meniscus bulge and/or tear is related to service, to include the June 27, 1972 and October 28, 1980 knee complaints. Please explain why or why not.

c. Please indicate whether the November 2010 statement from the Veteran's prior family physician, Dr. Scheel,   who stated he treated the Veteran since 1981 for numerous conditions, including knee pain, changes the opinion provided in August 2017 with respect to whether the current right knee disability is related to service. Please explain why or why not.

3.  If the claims remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand    is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

